Title: Poem by Daniel Waldo Lincoln, 31 August 1803
From: 
To: 


             —————“Homo sum. 
             Nil humani a me alienum puto.” 
            Benevolence 
              Ere any social intercourse began,
            Ere arts subdued, or culture modelled man;
             Ere law had learnt his fierceness to restrain;
            Ere the rude savage stooped to wear a chain;
            He roamed the desart, trod the pathless wild,
            And nature catered for her simple child.
            With tigers fell he shared the rocky den,
            Or chummed with serpents in the gloomy fen;
            In constant danger from an host of foes,
            Where midnight howlings lulled him to repose.
              Man in this state no happiness could know,
            Stranger to joys, which from communion flow,
            To all the tender charities of life;
            Worn by the warfare of continual strife.
            A sense of weakness, & a dread of ill,
            
            A gentleness, the desart could not kill,
            A native inclination to his kind,
            Wakened his dormant faculties of mind.
            The charms of beauty made the work complete.
            ’Twas lovely woman civilized her mate,
            Impelled the genial current of his soul,
            And taught his wildness to endure control.
              All men were equal, equal claims possest,
            The weak subserved not, nor the strong opprest.
            By equal laws for common profit framed,
            The mild were strengthened, & the cruel tamed.
            Nature’s great charter all their rights ensured.
            Obedience by their compact was secured.—
            Happy condition, from corruption free,
            When human kind was one fraternity;
            When every peer the sweets of life might prove,
            When all was freedom, happiness, & love:
            When single wrongs extensively were felt,
            And each with others, as his brethren dealt:
            When no proud lordling could usurp the state,
            Ribbons & garters could not make men great!!
              Not yet Bellona climbed her iron car,
            Nor crimson slaughter marked the steps of war.
            Not yet revenge her baleful touch had waved.
            In blood of victims malice had not laved.
            Man had not lent to hoary ruin aid;
            Nor vice had battened on the spoil he made.
            Deceitful grandeur had not learnt the art,
            To veil the sordid baseness of the heart.
            Ambitious pride not yet had reared a throne.
            No ruler but benevolence was known.
              Cursed be the policy of modern days,
            And all the subtle folly of their ways!
            The monstrous vices of the present times
            Have swelled the horrid catalogue of crimes.
            Disorder, tumult, violence, & rage,
            Have deeply stained the annals of the age.
            Of earlier, better, happier times the lee:
            Accomplished in refined barbarity:
            Callous of feeling, pauper too in sense,
            Bankrupt declared in moral excellence.
            And is this fact? To sad experience trust.
            The truth is rigid, but the tale is just.—
              Europe distracted her lost heroes mourns,
            Like Rachel weeping for her slaughtered sons.
            Mark her rent vestments crimsoned o’er with blood!
            Lo, camps arise where erst her temples stood!
            Hear from her plains the hungry battle’s roar!
            See, her red fields are overwhelmed with gore!
            While the gorged vulture, watchful, poiz’d on high,
            
            Imbibes the purple current with his eye.
              From Afric’s shores observe the fluttering sail!
            Attend the groans, that freight the passing gale!
            Behold the captive from his country torn,
            His frenzied manner, & his looks forlorn!
            He leaps despairing in the briny wave:
            No heart to pity, & no hand to save.
            The softened monsters of the ebbing flood,
            To ease his sufferings round the vessel crowd,
            With kind dismission set his spirit free.
            E’en ocean blushed for lost humanity.
              Pursue the Spaniard’s o’er the western main!
            Count there the heaps of guiltless natives slain!
            Follow the bloodhounds in the furious chase,
            Experienced hunters of the human race!
            . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            Seized of their goods, their very lives they crave,
            Ruthless as rocks, insatiate as the grave.
            Peace they proclaimed, but showed themselves a rod.
            They robbed, & murdered in the name of God.
            They published truth, but proved the gain a loss,
            They made a gibbet of the Christian cross.
              Some few there are, a firm, & faithful band,
            The level of gairish splendor, that withstand,
            Some, that to Baal have not bowed the knee,
            Stedfast, unshook in their integrity:
            Some, that on human misery have not preyed;
            Some, that from virtue’s path have never strayed;
            Some, that have watched with care the vestal flame,
            Their lives a satire on their neighbors’ shame.
            They grant to fortune’s plaything in their gate
            A safe asylum from the wrongs of fate.
            The wretched sufferer they will never shun,
            Whether he worship “twenty Gods or one:”
            The rights of others never will refrain,
            Who think with Watson, or agree with Paine.
            Tis thus some phenix worthies erst have done.
            Thus too has Franklin, thus great Jefferson.
            Their noble deeds elude the vulgar ken:
            Sages in wisdom, as in feelings men.
            Papists had sainted those of half their worth,
            Applied their maxims as the tests of truth;
            Thought them, vicegerents of indulgent heaven,
            To alleviate evils by the Godhead given.
            When nature gives her precept to remove
            Their kindred spirits to the realms of love;
            Where he, who labored in the vineyard’s blest;
            Where he, that’s slandered, has the wrong redrest.
            They’ll mount escorted by the widow’s prayers,
            Be recommended by the orphan’s tears.
            
              
                Lincoln
              
              Cambridge Augt. 31st. 1803.
            
          